 

—Case F19-cv-08525-CM Document 9 Filed 05/08/20 Page 1 of 1
Case 1:19-cv-08525-CM Document7 Filed 10/25/19 Page 1 of 2

Case 1:19-cv-08525-CM Document 6-1 Filed 09/16/19
if ocr,

  
  
  
 

 

 

 

UNITED STATES DISTRICT COCRE . vee
“Ly if
SOUTHERN DISTRICT OF NE TORK bey. |
Michael R. Tah wre, |
ichaeél ff. Jatte SS 5p /
ate, 19 if
Se
ev $525, yh
{List the full name(s) of the plaintiff(s)/petitioner(s).)
agile MOTION FOR EXTENSION
OF TIME TO FILE NOTICE

imide Mayor il DeBlesin | OF APPEAL
Comptroller Scoff Stringer

 

 

wy
(List the full name(s) of the defendant(s)/respondent{(s).) ¥ —
I move under Rule 4(a)(5) of the Federal Rules of Appellate Procedure for an extension of time i DN
to file a notice of appeal in this action. I would like to appeal the judgment iat

entered in this action on Fb / [ / but did not file a notice of appeal within the required

date
time period because:

le. io qe Leen SEQGTC big for ety oxir 7, ge tearery

ae, loca/ Court, pyormgl cooltihy and paantenance,
gad to do Prater a: ;

(Explain here the excusable neglect or good cause that led to your failure to file a timely notice of appeal.)

tle ie

J

C

od
N,
9

7 SSidfalee 22,2019 Petal Ce B :
WA Dated: Signature 2
s :
Xt

 

Jaffe, Michael, R

Name (Last, First, Ml)

SIS S57 [oad Maspeth Nhe York 1/132

Address City State Zip Code ce

(W7) 620-4 pichadrj Li S
Teleohling Phanber E-mail Address (Mavailable) Se
G2 Or

fon peHagy <>
\

¥

of
on ¥

- AAT ck ye a
¢ \ lease facladé peer Le.
NN LE DUr ese prigial motto . a fingncicd at
\\ bi off
Die arocBrn so. Pa mort ee Tea Tae
yu - hen wis tery freee
fn wt ftoy Mae aed Le D rack ee ny "bea WD copstle

fred
